MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                     FILED
regarded as precedent or cited before any                            Sep 28 2020, 8:30 am
court except for the purpose of establishing
the defense of res judicata, collateral                                   CLERK
                                                                      Indiana Supreme Court
                                                                         Court of Appeals
estoppel, or the law of the case.                                          and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Justin R. Wall                                           Curtis T. Hill, Jr.
Huntington, Indiana                                      Attorney General of Indiana

                                                         J.T. Whitehead
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Brandon Blaine Evans,                                    September 28, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-525
        v.                                               Appeal from the Huntington
                                                         Superior Court
State of Indiana,                                        The Honorable Jennifer E.
Appellee-Plaintiff.                                      Newton, Judge
                                                         Trial Court Cause No.
                                                         35D01-1908-F2-250



Altice, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-525 | September 28, 2020             Page 1 of 15
                                             Case Summary

[1]   Brandon Evans appeals his convictions for conspiracy to commit dealing in

      methamphetamine, a Level 2 felony, and conspiracy to commit dealing in

      heroin, a Level 4 felony, claiming that the evidence was insufficient to support

      his convictions, that convicting him of both offenses violated the prohibition

      against double jeopardy, and that his sentence was inappropriate.


[2]   We affirm.



                                 Facts and Procedural History

[3]   On May 14, 2019, Andrews Town Marshal Austin Bullock received

      information regarding the whereabouts of Evans who was the subject of an

      arrest warrant. Marshal Bullock learned that Evans was dealing drugs in the

      area and was driving a Chevrolet Colorado.


[4]   Later that day, Marshal Bullock spotted a vehicle that matched the Colorado’s

      description. Marshal Bullock identified Evans as the driver, stopped the

      vehicle, and arrested Evans on the outstanding warrant. During a search

      incident to the arrest, Evans was found in possession of $1000 dollars in cash.

      He was then transported to the Huntington County Jail.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-525 | September 28, 2020   Page 2 of 15
[5]   Marshal Bullock had previously worked as a special deputy at the Huntington

      County Jail and was familiar with the inmate calling system, in that he knew

      that each inmate is assigned a Personal Identification Number (PIN) that

      permits the jail staff to match phone calls with the specific inmate. The system

      documents who is on the phone and whether the call is outgoing or incoming.

      Marshal Bullock monitored Evans’s telephone calls at the jail, and later

      downloaded them.


[6]   While Evans was incarcerated, he spoke by phone with Erica Wrisk, Rodney

      Smith, Troy Martin, and David Odham on numerous occasions. Law

      enforcement officials learned that Wrisk had been living at 808 Mill Street and

      686½ High Street, in Wabash. During various telephone conversations, Evans

      referenced an eyeglass case at one of Wrisk’s residences that contained drugs.

      During the calls, Evans and the others discussed the types of drugs—including

      methamphetamine and heroin, pricing, and quantities of the drugs that they

      intended to sell. Marshal Bullock relayed the information he learned from the

      phone conversations to Wabash County Drug Task Force (Task Force)

      personnel.


[7]   On May 20, 2019, Task Force officers conducted surveillance at the High Street

      residence. At some point, they observed Wrisk leave that house and go to the

      Mill Street residence. Wrisk entered the house with a backpack, where she

      remained inside for about five minutes. After observing Wrisk return to her

      vehicle without the backpack, law enforcement officers obtained a search

      warrant for both residences.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-525 | September 28, 2020   Page 3 of 15
[8]    When the police arrived at the High Street house, Wrisk and Martin were

       inside. One of the officers collected and photographed various items indicative

       of narcotics usage and dealing, including large sums of currency, multiple

       digital scales, cell phones, syringes, a spoon, and burnt residue on a syringe.

       The officers also seized ledgers that listed the names of drug purchasers and the

       amount of drugs they had purchased. A field test on some white residue inside

       a ziplock bag revealed the presence of methamphetamine.


[9]    The officers found the Mill Street residence unoccupied and unlocked. When

       executing the warrant, the officers seized a draw string bag from under a

       mattress that contained about 230 grams of methamphetamine. They also

       recovered discovered 3.7 grams of heroin in a plastic wrapper inside the

       eyeglass case that Wrisk and Evans had discussed.


[10]   Cell phones were also seized and the officers discovered that Martin’s phone

       contained numerous Facebook messenger threads that involved discussions

       with Evans and the others regarding heroin and methamphetamine sales and

       delivery. In addition to the 3.7 grams of heroin found in the eyeglass case,

       laboratory analysis confirmed that the officers seized a total of 223.29 grams of

       methamphetamine and another 2.89 grams of heroin.


[11]   On August 16, 2019, Evans was charged with Count I, conspiracy to commit

       dealing in methamphetamine, a Level 2 felony; and Count II, conspiracy to

       commit dealing in heroin, a Level 4 felony. The State also alleged that Evans

       was a habitual offender.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-525 | September 28, 2020   Page 4 of 15
[12]   Following a jury trial on January 31, 2020, Evans was found guilty as charged,

       and he admitted to being a habitual offender. Evans was subsequently

       sentenced to thirty years of incarceration on Count I that was enhanced by

       fifteen years on the habitual offender count. Evans was sentenced to twelve

       years on Count II that was ordered to run concurrently with the sentence in

       Count I. Thus, Evans was ordered to serve an aggregate sentence of forty-five

       years, and he now appeals.



                                      Discussion and Decision


                                      I. Sufficiency of the Evidence


[13]   Evans claims that the evidence was insufficient to support his convictions.

       Specifically, Evans contends that his convictions cannot stand because the State

       did not present any “independent evidence” or “overt acts,” that established his

       guilt. Appellant’s Brief at 15.


[14]   When reviewing sufficiency of the evidence claims, we do not reweigh the

       evidence or judge the credibility of the witnesses. Bailey v. State, 907 N.E.2d

       1003, 1005 (Ind. 2009). We consider only the evidence supporting the verdict

       and any reasonable inferences that can be drawn therefrom. Morris v. State, 114

       N.E.3d 531, 535 (Ind. Ct. App. 2018), trans. denied. Conflicting evidence is

       considered most favorable to the verdict. Silvers v. State, 114 N.E.3d 931, 936

       (Ind. Ct. App. 2018). We will affirm if there is substantial evidence of probative



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-525 | September 28, 2020   Page 5 of 15
       value such that a reasonable trier of fact could have concluded the defendant

       was guilty beyond a reasonable doubt. Bailey, 907 N.E.2d at 1005.


[15]   Our conspiracy statute provides that “[a] person conspires to commit a felony

       when, with intent to commit the felony, [he] agrees with another person to

       commit the felony” and “either the person or the person with whom he . . .

       agreed performs an overt act in furtherance of the agreement.” Ind. Code § 35-

       41-5-2. To convict Evans of Count I, the State was required to prove that

       Evans “on or between May 14, 2019 and May 20, 2019, in Huntington County,

       [Evans], with intent to commit Dealing in Methamphetamine, agreed with . . .

       Erica Wrisk and/or Troy Martin and/or Richard Smith and/or David Odham,

       to deliver methamphetamine, and the other person performed an overt act in

       furtherance of the agreement, and the amount of the drug involved was at least

       ten (10) grams.” I.C. § 35-41-5-2; Ind. Code § 35-48-4-1.1. Count II required

       the same, except the State was required to prove that the drug was heroin that

       weighed at least three grams but less than seven grams.


[16]   Our Supreme Court has summarized the nature of the evidence required to

       prove a conspiracy as follows:


               A conspiracy entails an intelligent and deliberate agreement
               between the parties. But the state is not required to prove the
               existence of a formal express agreement. It is sufficient if the
               minds of the parties meet understandingly to bring about an
               intelligent and deliberate agreement to commit the offense. . . .
               This may be inferred from the acts committed and the
               circumstances surrounding the defendant’s involvement.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-525 | September 28, 2020   Page 6 of 15
               Understandably then, a conviction for conspiracy may, and often
               will, rest solely on circumstantial evidence.


       Minniefield v. State, 512 N.E.2d 1103, 1105 (Ind. 1987).


[17]   In this case, the State presented evidence that Evans and his co-conspirators

       performed multiple acts in furtherance of the conspiracies. Numerous

       telephone calls were made and received among Evans, Wrisk, and the others,

       regarding the sale and quantity of the methamphetamine and heroin that they

       had sold and intended to sell. Evans coordinated the operations through

       telephone conversations and Facebook messaging with his fellow conspirators

       regarding the sale and delivery of the drugs.


[18]   Wrisk concealed a large quantity of methamphetamine and heroin, scales, and

       the paraphernalia used in the drug sales. The ledgers that law enforcement

       officers seized revealed the names of the buyers and the amount of the drugs

       that were involved in each transaction.


[19]   Evans’s claim that the State relied exclusively on the statements made by the

       co-conspirators to prove that he committed the offenses is misplaced. He

       overlooks the evidence discussed above that pertained to the multiple acts taken

       in furtherance of the conspiracy to deal drugs. In short, the evidence

       sufficiently established that Evans participated in the conspiracy to sell

       methamphetamine and heroin, and we decline to set aside his convictions.


                                             II. Double Jeopardy



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-525 | September 28, 2020   Page 7 of 15
[20]   Evans argues that his convictions cannot stand because he was twice convicted

       of the “same offense” in violation of double jeopardy principles. Appellant’s

       Brief at 20. Evans claims he was subjected to double jeopardy because “there is

       no factual basis distinguishing the two [offenses], other than the State has

       claimed different drug types and different weights of each drug.” Id. Evans

       asserts in the alternative that double jeopardy occurred because his alleged acts

       constituted only one offense under the continuous crime doctrine.


[21]   Our Supreme Court recently reaffirmed the notion that “a primary purpose of

       the Double Jeopardy Clause is to preserve the finality of judgments.” Wadle v.

       State, No. 19S-CR-340, slip op. at 9 (Ind. Aug. 18, 2020) (quoting Crist v. Bretz,

       437 U.S. 28, 33 (1978)). By ensuring finality, this constitutional guarantee

       “shields against governmental harassment in that it bars the state from making

       repeated attempts to convict an accused for the same offense.” Id. Whether a

       defendant is subjected to double jeopardy prohibitions is a question of law that

       this court reviews de novo. Powell v. State, No. 19S-CR-527, slip op. at 5 (Ind.

       Aug. 18, 2020); A.M. v. State, 134 N.E.3d 361, 364 (Ind. 2019).


[22]   The double jeopardy “statutory elements test” applies a comparative analysis of

       the statutory elements to determine whether two or more offenses are the

       “same.” Wadle, slip op. at 9. This test, used by the federal judiciary, and

       articulated by the United States Supreme Court, provides that “where the same

       act or transaction” violates two distinct statutes, the question is whether each

       statute “requires proof of a fact which the other does not.” Blockburger v. United

       States, 284 U.S. 299, 304 (1932). If the answer to this question is “yes,” the two
       Court of Appeals of Indiana | Memorandum Decision 20A-CR-525 | September 28, 2020   Page 8 of 15
       offenses are different; otherwise, the two offenses are the same. Id.; see also

       Wadle, slip op. at 9. The statutory elements test in Indiana generally tracks the

       federal Blockburger analysis. Wadle, slip op. at 11. The Wadle Court, however,

       recognized that this test, though relatively easy to apply, “offers little protection

       to criminal defendants: so long as one charged offense diverges from another

       charged offense based on a single element of proof, prosecutors can easily

       circumvent the test.” Id., slip op. at 17.


[23]   The Wadle Court then discussed the double jeopardy “actual evidence test” that

       was first articulated in Richardson v. State, 717 N.E.2d 32 (Ind. 1999). This test

       looks to whether two or more offenses are the same “based on the evidence

       actually presented at trial, rather than engaging in a strict comparative analysis

       of the statutory elements.” Id. at 9 (citing Richardson, 717 N.E.2d at 42 n.23).

       Wadle noted that the adoption of the statutory elements test and the actual

       evidence test “did little to reconcile decades of conflicting precedent,” and that

       a “strict application of the actual-evidence test can . . . lead to illogical results. .

       . .” Id. at 11, 13. Hence, Wadle concluded that “what we’re left with, then, is a

       patchwork of conflicting precedent, a jurisprudence of double jeopardy double

       talk.” Wadle, slip op. at 16 (citing Akhil Reed Amar, Double Jeopardy Law Made

       Simple, 106 Yale L.J. 1807, 1807 (1997)). In the end, the Wadle Court expressly

       overruled the constitutional tests formulated in Richardson as they apply to

       claims of substantive double jeopardy. Id. at 17.


[24]   As a result of overruling Richardson, the Wadle Court went on to determine the

       proper analytical framework for resolving state double jeopardy claims “going
       Court of Appeals of Indiana | Memorandum Decision 20A-CR-525 | September 28, 2020   Page 9 of 15
forward.” Id. at 22. Wadle first observed that substantive double jeopardy

claims principally arise in one of two situations: (1) when a single criminal act

or transaction violates a single statute but harms multiple victims, and (2) when

a single criminal act or transaction violates multiple statutes with common

elements and harms one or more victims. Id. at 22-23. The Court then

explained:


        When multiple convictions for a single act or transaction
        implicate two or more statutes, we first look to the statutes
        themselves. If either statute clearly permits multiple punishment,
        whether expressly or by unmistakable implication, the court’s
        inquiry comes to an end and there is no violation of substantive
        double jeopardy. But if the statutory language is not clear, then a
        court must apply our included-offense statutes to determine
        whether the charged offenses are the same. See I.C § 35-31.5-2-
        168. If neither offense is included in the other (either inherently
        or as charged), there is no violation of double jeopardy. But if
        one offense is included in the other (either inherently or as
        charged), then the court must examine the facts underlying those
        offenses, as presented in the charging instrument and as adduced
        at trial. If, based on these facts, the defendant’s actions were “so
        compressed in terms of time, place, singleness of purpose, and
        continuity of action as to constitute a single transaction,” then
        the prosecutor may charge the offenses as alternative sanctions
        only. But if the defendant’s actions prove otherwise, a court may
        convict on each charged offense.


Id. at 16. In either circumstance described above, the dispositive question is one

of statutory intent. See Paquette v. State, 101 N.E.3d 234, 239 (Ind. 2018) (single

statutory offense/multiple victims); Emery v. State, 717 N.E.2d 111, 112-13 (Ind.

1999) (multiple statutory offenses/single victim). If the defendant’s criminal

Court of Appeals of Indiana | Memorandum Decision 20A-CR-525 | September 28, 2020   Page 10 of 15
       acts are sufficiently distinct, then multiple convictions may stand; but if those

       acts are continuous and indistinguishable, a court may impose only a single

       conviction. Armstead v. State, 549 N.E.2d 400, 402 (Ind. Ct. App. 1990).


[25]   Turning to the circumstances here, the thrust of Evans’s double jeopardy claim

       is that his alleged participation in the conspiracies amounted to but a single act

       and, therefore, convictions on both counts were improper because only a single

       offense was committed. Notwithstanding Evans’s contention that there was

       only one agreement that established only a single offense, the State was

       required to prove that Evans conspired to deliver at least ten grams of

       methamphetamine to establish the Level 2 methamphetamine dealing offense.

       I.C. § 35-48-4-1.1(a)(1)(A); I.C. § 35-48-4-1.1(e)(1); I.C. § 35-41-5-2. And to

       demonstrate that Evans committed conspiracy to deal in heroin, a Level 4

       felony, the State was required to show that he conspired to deliver heroin in an

       amount between three and seven grams. I.C. § 35-48-4-1.1(a)(1)(C); I.C. § 35-

       48-4-1.1(c)(3); I.C.§ 35-41-5-2. Simply put, the dealing in methamphetamine

       charge had nothing to do with the heroin dealing charge. Each drug was

       peculiar to each count, the elements of each offense were different, and the State

       proved Evans’s agreement with his co-conspirators to deal in each substance,

       i.e., the proof of distinct criminal acts. See Wadle, slip op. at 16. As a result,

       there was no double jeopardy violation on this basis.


[26]   We similarly reject Evans’s alternative contention that his convictions violate

       double jeopardy principles under the “continuing crime doctrine.” Appellant’s

       Brief at 22. This rule “defines those instances where a defendant’s conduct

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-525 | September 28, 2020   Page 11 of 15
       amounts to only a single chargeable crime” and thus prevents the State from

       charging a defendant “twice for the same continuous offense.” Hines v. State, 30

       N.E.3d 1216, 1219 (Ind. 2015). The rule does not seek to reconcile the double

       jeopardy implications of two distinct chargeable crimes; rather, it defines those

       instances where a defendant’s conduct amounts only to a single chargeable

       crime. Id. It does not apply where, like here, there are separately chargeable

       offenses. See id. at 1220-21 (holding that the continuing crime doctrine did not

       apply where the defendant was convicted of confinement and battery and was

       “not convicted of multiple charges of criminal confinement, nor multiple

       charges of battery”) (emphasis added).


[27]   As discussed above, Evans was not charged with multiple conspiracies to

       deliver heroin; nor was he charged with multiple acts of conspiring to deal in

       methamphetamine. Rather, Evans was shown to have conspired to deliver

       each of the two different drugs as charged. In short, conspiracy to deal in

       methamphetamine and conspiracy to deal in heroin are two distinct chargeable

       crimes to which the continuous crime doctrine does not apply. Hence, there is

       no double jeopardy violation under this rule.


                                                III. Sentencing


[28]   Evans claims that his sentence is inappropriate when considering the nature of

       the offense and his character. Evans argues that his sentence must be revised

       because “in no way did he personally injure a party, cause financial harm or

       other harm to any specific individuals.” Appellant’s Brief at 27.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-525 | September 28, 2020   Page 12 of 15
[29]   Indiana Appellate Rule 7(B) provides that “[t]he Court may revise a sentence

       authorized by statute if, after due consideration of the trial court’s decision, the

       Court finds that the sentence is inappropriate in light of the nature of the offense

       and the character of the offender.” Sentencing decisions rest within the

       discretion of the trial court and should receive considerable deference. Cardwell

       v. State, 895 N.E.2d 1219, 1222 (Ind. 2008). “Such deference should prevail

       unless overcome by compelling evidence portraying in a positive light the

       nature of the offense (such as accompanied by restraint, regard, and lack of

       brutality) and the defendant’s character (such as substantial virtuous traits or

       persistent examples of good character).” Stephenson v. State, 29 N.E.3d 111, 122

       (Ind. 2015).


[30]   The defendant bears the burden of demonstrating that the sentence is

       inappropriate under the standard, Childress v. State, 848 N.E.2d 1073, 1080

       (Ind. 2006), and we may look to any factors in the record for such a

       determination. Reis v. State, 88 N.E.3d 1099, 1102 (Ind. Ct. App. 2017).

       Ultimately, whether we regard a sentence as inappropriate at the “end of the

       day turns on our sense of the culpability of the defendant, the severity of the

       crime, the damage done to others, and myriad other factors that come to light

       in a given case.” Cardwell, 895 N.E.2d at 1224.


[31]   We begin our analysis of the nature of the offense with the advisory sentence,

       which is the starting point selected by our legislature as an appropriate sentence

       for the crime committed. Reis, 88 N.E.3d at 1104. Evans was convicted of

       conspiracy to commit dealing in methamphetamine, a Level 2 felony, and

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-525 | September 28, 2020   Page 13 of 15
       conspiracy to commit dealing in heroin, a Level 4 felony. The sentencing range

       for a Level 2 felony is ten to thirty years with an advisory sentence of seventeen-

       and-one-half years. Ind. Code § 35-50-2-4.5. And the range for a Level 4 felony

       is two years to twelve years with an advisory sentence of six years. See I.C. §

       35-50-2-5.5 As noted above, the trial court sentenced Evans to thirty years on

       Count I and to twelve years on Count II. Evans was ordered to serve those

       sentences concurrently 1 for an aggregate sentence of forty-five years that

       included the fifteen-year enhancement on the habitual offender count. Under

       the sentencing statutes, the trial court could have sentenced Evans to additional

       time by ordering the sentences on both counts to run consecutively to each

       other.


[32]   Although Evans maintains that his sentence should be reduced because the

       offenses were “not particularly egregious,” Appellant’s Brief at 26, the evidence

       shows that Evans orchestrated the drug dealing operations while he was

       incarcerated, and he was already facing other charges when he committed the

       instant offenses. And while the statute for the methamphetamine charge

       required an amount of methamphetamine in excess of ten grams, see I.C. § 35-

       48-4-1.1, there were over 220 grams of that drug involved here. Evans has

       failed to show that the nature of the offenses warrants a lesser sentence.




       1
        Inasmuch as the trial court ordered the sentences in both counts to run concurrently with each other,
       Evans’s inappropriate sentence argument focuses on the thirty-year sentence imposed on Count I.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-525 | September 28, 2020               Page 14 of 15
[33]   Next, we note that a defendant’s life and conduct are illustrative of his or her

       character. Morris v. State, 114 N.E.3d at 539. An important factor in assessing

       character is a defendant’s criminal history. Rutherford v. State, 866 N.E.2d 867,

       874 (Ind. Ct. App. 2007). The significance of criminal history varies based on

       the gravity, nature, and number of prior offenses in relation to the current

       offense. Id.


[34]   Evans has amassed juvenile adjudications, six felony convictions, and five

       misdemeanor convictions since 2004. Those convictions include battery,

       robbery, theft, and various drug dealing offenses. Evans also violated

       probation, has been disciplined while incarcerated, has violated parole on

       several occasions, and has been involved in gang activity.


[35]   Although Evans has been granted parole and has been placed on probation in

       the past, he has shown continued disrespect for the rule of law and has

       continued to commit criminal offenses. That said, when considering the nature

       of Evans’s offenses and his character, we are not persuaded that his sentence is

       inappropriate. Thus, we decline to disturb Evans’s sentence.


[36]   Judgment affirmed




       Riley, J. and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-525 | September 28, 2020   Page 15 of 15